Detailed Action
This office action is in response to application No. 17/478,209 filed on 09/17/2021.

Status of Claims
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/197,181. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application only broaden the claims scope of the patent by modifying the patent claims as highlighted in the table below.

U.S. Patent No. 11/197,181
Instant Application 17/478,209
1. A method comprising: receiving, at a controller, measurement information from a first user equipment (UE) and a second UE, wherein the first UE and the second UE operate in a citizens broadband radio service (CBRS) network; selecting, at the controller, an information aggregation level based on a predetermined level of privacy associated with the first UE and the second UE; aggregating, at the controller, the measurement information from the first UE and the second UE in accordance with the information aggregation level to obtain aggregated measurement information; and sending, by the controller, the aggregated measurement information to a Spectrum Access System that controls allocation of resources in the CBRS network for the first UE and the second UE.
1. A method comprising: receiving, at a controller, measurement information from a first user equipment (UE) and a second UE, wherein the first UE and the second UE operate in a wireless network; selecting, at the controller, an information aggregation level based on a predetermined level of privacy associated with the first UE and the second UE; aggregating, at the controller, the measurement information from the first UE and the second UE in accordance with the information aggregation level to obtain aggregated measurement information; and sending, by the controller, the aggregated measurement information to a resource allocation system that controls allocation of resources in the wireless network for the first UE and the second UE.
2. The method of claim 1, further comprising receiving an indication of the predetermined level of privacy from the first UE and the second UE
2. The method of claim 1, further comprising receiving an indication of the predetermined level of privacy from the first UE and the second UE.
3. The method of claim 1, further comprising receiving an indication of the predetermined level of privacy from an enterprise CBRS provider.
3. The method of claim 1, further comprising receiving an indication of the predetermined level of privacy from an enterprise wireless network provider.
4. The method of claim 1, wherein the information aggregation level is one of by UE, by zone or by cell.
4. The method of claim 1, wherein the information aggregation level is one of by UE, by zone or by cell.
5. The method of claim 4, wherein the information aggregation level by zone includes a number of UEs in the zone.
5. The method of claim 4, wherein the information aggregation level by zone includes a number of UEs in the zone.
6. The method of claim 1, wherein sending the aggregated measurement information to the Spectrum Access System comprises sending the aggregated measurement information via a CBRS base station device (CBSD).
6. The method of claim 1, wherein sending the aggregated measurement information to the resource allocation system comprises sending the aggregated measurement information via a wireless network base station device.
7. The method of claim 1, wherein the aggregating includes computing an aggregate measurement indicator.
7. The method of claim 1, wherein the aggregating includes computing an aggregate measurement indicator.
8. The method of claim 7, further comprising sending to the Spectrum Access System a hint regarding how to interpret the aggregate measurement indicator.
8. The method of claim 7, further comprising sending to the resource allocation system a hint regarding how to interpret the aggregate measurement indicator.
9. The method of claim 7, further comprising receiving from the Spectrum Access System a proposed methodology for computing the aggregate measurement indicator.
9. The method of claim 7, further comprising receiving from the resource allocation system a proposed methodology for computing the aggregate measurement indicator.
10. The method of claim 9, further comprising selecting the proposed methodology for computing the aggregate measurement indicator for computing the aggregate measurement indicator.
10. The method of claim 9, further comprising selecting the proposed methodology for computing the aggregate measurement indicator for computing the aggregate measurement indicator.
11. A device comprising: an interface unit configured to enable network communications; a memory; and one or more processors coupled to the interface unit and the memory, and configured to: receive measurement information from a first user equipment (UE) and a second UE, wherein the first UE and the second UE operate in a citizens broadband radio service (CBRS) network; select an information aggregation level based on a predetermined level of privacy associated with the first UE and the second UE; aggregate the measurement information from the first UE and the second UE in accordance with the information aggregation level to obtain aggregated measurement information; and send the aggregated measurement information to a Spectrum Access System that controls allocation of resources in the CBRS network for the first UE and the second UE.
11. A device comprising: an interface unit configured to enable network communications; a memory; and one or more processors coupled to the interface unit and the memory, and configured to: receive measurement information from a first user equipment (UE) and a second UE, wherein the first UE and the second UE operate in a wireless network; select an information aggregation level based on a predetermined level of privacy associated with the first UE and the second UE; aggregate the measurement information from the first UE and the second UE in accordance with the information aggregation level to obtain aggregated measurement information; and send the aggregated measurement information to a resource allocation system that controls allocation of resources in the wireless network for the first UE and the second UE.
12. The device of claim 11, wherein the one or more processors are further configured to receive an indication of the predetermined level of privacy from the first UE and the second UE.
12. The device of claim 11, wherein the one or more processors are further configured to receive an indication of the predetermined level of privacy from the first UE and the second UE.
13. The device of claim 11, wherein the one or more processors are further configured to receive an indication of the predetermined level of privacy from an enterprise CBRS provider.
13. The device of claim 11, wherein the one or more processors are further configured to receive an indication of the predetermined level of privacy from an enterprise wireless network provider.
14. The device of claim 11, wherein the information aggregation level is one of by UE, by zone or by cell.
14. The device of claim 11, wherein the information aggregation level is one of by UE, by zone or by cell.
15. The device of claim 14, wherein the information aggregation level by zone includes a number of UEs in the zone.
15. The device of claim 14, wherein the information aggregation level by zone includes a number of UEs in the zone.
16. The device of claim 11, wherein the one or more processors are further configured to send the aggregated measurement information to the Spectrum Access System by sending the aggregated measurement information via a CBRS base station device (CBSD).
16. The device of claim 11, wherein the one or more processors are further configured to send the aggregated measurement information to the resource allocation system by sending the aggregated measurement information via a wireless network base station device.
17. The device of claim 11, wherein the one or more processors are further configured to compute an aggregate measurement indicator.
17. The device of claim 11, wherein the one or more processors are further configured to compute an aggregate measurement indicator.
18. A non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to: receive measurement information from a first user equipment (UE) and a second UE, wherein the first UE and the second UE operate in a citizens broadband radio service (CBRS) network; select an information aggregation level based on a predetermined level of privacy associated with the first UE and the second UE; aggregate the measurement information from the first UE and the second UE in accordance with the information aggregation level to obtain aggregated measurement information; and send the aggregated measurement information to a Spectrum Access System that controls allocation of resources in the CBRS network for the first UE and the second UE.
18. A non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to: receive measurement information from a first user equipment (UE) and a second UE, wherein the first UE and the second UE operate in a wireless network; select an information aggregation level based on a predetermined level of privacy associated with the first UE and the second UE; aggregate the measurement information from the first UE and the second UE in accordance with the information aggregation level to obtain aggregated measurement information; and send the aggregated measurement information to a resource allocation system that controls allocation of resources in the wireless network for the first UE and the second UE.
19. The non-transitory computer readable storage media of claim 18, wherein the instructions, when executed by a processor, cause the processor to receive an indication of the predetermined level of privacy from the first UE and the second UE.
19. The non-transitory computer readable storage media of claim 18, wherein the instructions, when executed by a processor, cause the processor to receive an indication of the predetermined level of privacy from the first UE and the second UE.
20. The non-transitory computer readable storage media of claim 18, wherein the instructions, when executed by a processor, cause the processor to receive an indication of the predetermined level of privacy from an enterprise CBRS provider.
20. The non-transitory computer readable storage media of claim 18, wherein the instructions, when executed by a processor, cause the processor to receive an indication of the predetermined level of privacy from an enterprise wireless network provider.

 
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Raghothaman et al. (Publication No.: US 2019/0223037), the prior art discloses a CBRS architecture comprising UE, CBSD, SAS, and CxM [controller]; see Figure 1. The CBRS architecture address the problem of inefficiently reporting  individual UE measurement reports to a centralized spectrum-allocating device(s), e.g., a SAS and/or a CBRS connection manager (CxM);see ¶ 0020. To solve this problem, the CBRS architecture proposed to receive the UE measurement reports, aggregate the measurements, and send the aggregated measurement reports to the CxN; see ¶ 0020.
Jatawickrama et al. (Publication No.: US 2018/0288620), the prior art discloses a CBRS network comprising UE, CBSD, SAS; see Figure 1. The prior art discloses allocating channels of a frequency spectrum (e.g. CBRS) based on the performed measurements, without compromising the privacy of the incumbent; see ¶ 0042. The SAS that receives sensed information from numerous sensing devices has adequate measurement data to aggregate and make a reliable decision as to a presence of an incumbent; see ¶ 0042.
Didenko et al. (Publication No.: US 2015/0181449), the prior art discloses a mechanism for monitoring parameters from mobile stations; see Figure 3. The mechanism transmits a monitoring request to the selected mobile stations; see Figure 3 Numeral 305-315. The response, including the measurement, from the mobile stations are associated with a location/timestamp and aggregated; see Figure 3 Numeral 320-335.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472   


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472